Henry Seymour, negro, was indicted for an assault and battery committed on James Brown, negro, with intent to kill and murder him. Brown was a servant at the Capital Hotel in Dover, and in the morning of the 4th day of July preceding, passed from within to the kitchen door of it where another negro man and the prisoner, standing just outside of it, were talking to a negro woman, the cook at the hotel, who was standing in the door of it, and jocularly said to them as he stepped to the door, he did not want them to interfere with their women there, when the prisoner replied to him, "you don't, don't you, you damned son of a bitch?" and instantly raised and fired a pistol at him, the bullet of which struck him in the forehead between and partly above his eyes, and which it was supposed for several days would prove to be a mortal wound. It had been probed for soon after he was idiot, but had not been found and was still somewhere in his head, and had so paralyzed his left side that he was yet unable to walk without assistance. The prisoner immediately fled and endeavored to conceal himself, and was not arrested until an hour afterwards.
The Court excluded the proposed evidence and remarked that as it appeared from the statement of the counsel that the witness he proposed to call did not see the shooting and knew nothing of it until the prisoner made the declaration to her, how could she know of her own knowledge in what time it was made after the shooting, or how could she tell how many minutes had elapsed in the meanwhile. He had gone not less than two hundred yards in the meantime, but whether he had halted at any other place in going that distance, the witness could not know, and could not tell. The case then went to the jury without any further evidence.
that there was but one question in case for them to consider and decide, and that was whether or not the prisoner shot James Brown with the felonious intent to kill and murder him, as alleged in the indictment. That he did shoot him with that intent was a material fact alleged by the State, and must be proved, as much so as any other material *Page 510 
fact alleged in the indictment, in order to convict him in manner and form as he stood indicted. It was early so ruled in Bill Jefferson's case, and had ever since been recognized as the law on that subject in this State. It may, however, be inferred upon the facts and circumstances attending the case, as where the act is committed intentionally with a deadly weapon, since every one is presumed to intend the natural consequences of his own willful or voluntary act. But the jury must be satisfied from the evidence before them beyond a reasonable doubt that be shot him with the intent to kill and murder him, or they should acquit him of the felonious charge contained in the indictment, and in doing that they might however convict him of the assault and battery simply.
                                                 Verdict — "Not guilty." *Page 511